Citation Nr: 0814725	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-33 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable disability rating for a left ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968 and from December 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2007, the Board denied a rating in excess of 10 
percent (the maximum schedular rating) for tinnitus.  The 
Board remanded the hearing loss rating for an audiometric 
examination.  That development has been accomplished and the 
Board proceeds with its appellate review.  


FINDING OF FACT

The veteran's service-connected left ear hearing loss is 
manifested by a pure tone threshold average of 40 decibels 
with discrimination ability of 78 percent (numeric 
designation III).  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected left ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The April 2004 letter to the appellant did not tell him to 
provide any evidence in his possession that pertaining to the 
claim.  However, it did tell him that it was his 
responsibility to support his claim with appropriate 
evidence.  This would have alerted a reasonable person to 
send any pertinent evidence.  

Also, the notice letter did not provide the rating criteria.  
That was provided in the August 2004 statement of the case.  
While a VCAA notice cannot be cobbled together from various 
post decisional documents, the record in this case shows that 
the veteran understood the rating criteria.  Specifically, he 
made appropriate arguments in his substantive appeal and 
submitted a private medical report that addresses the rating 
criteria.  

The United States Court of Veterans Appeals (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran has had an opportunity to participate in 
the development of his claim, most importantly, but not 
limited to, an audiometric examination.  Consequently, the 
Board finds that any prejudicial defect in the original 
notice has been cured.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA records and 
reports of VA examinations.  The veteran has submitted the 
report of a private examination.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d) (2007).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100 (2007).  The 
manifestations of a nonservice-connected disability may not 
be used in evaluating a service-connected disability.  38 
C.F.R. § 4.14 (2007).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See VAOPGCPREC 32-97, August 29, 1997.  Boyer v. 
West, 11 Vet. App. 474 (1998).  

The report of the VA audiology consult, in April 2003, shows 
that the veteran complained of gradually decreasing hearing 
in both ears, associated with communication problems.  
Examination showed his external ear canals to be clear and 
his tympanic membranes to be intact in both ears.  Audiologic 
evaluation reportedly showed the left ear was within normal 
limits from 250 through 2000 Hertz, with a moderate sloping 
to moderately-severe loss from 3000 through 6000 Hertz, and a 
mild loss at 8000 Hertz.  The speech reception threshold was 
within normal limits.  Hearing aids were recommended.  None 
of the findings on this examination approximate any 
applicable criteria for a compensable rating.  The 
recommendation for hearing aids does not reflect a 
compensable disability.  

On the June 2003 VA audiologic examination, the veteran's 
chief complaint was his tinnitus.  (Tinnitus has been 
assigned the maximum rating).  He served as a helicopter 
mechanic and air crew member and was not able to wear ear 
protection.  Audiologic examination disclosed pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
10
15
60
70
39

Speech audiometry revealed speech recognition ability of 80 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "III" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

The veteran submitted the report of a private audiologic 
evaluation done in January 2005.  Audiologic examination 
disclosed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
20
30
60
70
45

Speech audiometry revealed speech recognition ability of 88 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "II" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

Pursuant to the Board remand, the veteran had another 
audiometric examination in December 2007.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
15
15
55
75
40

Speech audiometry revealed speech recognition ability of 78 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "III" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

Conclusion

While the veteran may feel that the severity of his service-
connected left ear hearing loss warrants a higher rating, the 
objective findings of the trained medical personnel, using 
established testing equipment and procedures, is 
substantially more probative.  In this case, the medical 
findings, even those of the private audiologist, support a 
noncompensable rating.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the left ear 
hearing loss has not significantly changed and uniform rating 
is appropriate in this case.  At no time during the rating 
period has the disability approximated the criteria for a 
compensable rating.  38 C.F.R. § 4.7 (2007).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in August 2004), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected left ear hearing loss has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for a left ear hearing loss 
is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


